Title: William F. Gray to Thomas Jefferson, 3 August 1818
From: Gray, William F.
To: Jefferson, Thomas


          
            Respected Sir,
            Charlottsville 
              Aug. 3. 1818
          
          I had intended to pay my respects to you at Monticello, but on my arrival here I found you had set off for the Mountain Top, and I could not, with any propriety, break in upon your important avocations there with a business so much of a personal and private nature.
          My object in taking the liberty to address you in this way, is, in the first place, to ask your attention to the accompanying Catalogue of Books, which contains most of the articles, in my store; and, to solicit your orders, either for any thing contained therein, or for any thing from the Northern Towns of the U. S. or from Great Brittain, in the procuring of which my agency can be serviceable. As I declare in my advertisement, my correspondence abroad, enables me to get,  with tolerable ease and certainty, any Books in the American or English markets; or, any Philosophical Aparatus that are commonly used in Schools or Colleges. And if no other arrangement has been made, I tender my services for the supply of the Central College, or, of the University, if it should be established here, with the above named articles; and I take the liberty, Sir, of soliciting your consideration of the subject, and, if you shall think proper, your influence in procuring me the agency. My terms shall be satisfactory.
          Another subject, to which I beg your attention—Several of my friends in this neighbourhood, have suggested to me the expediency of establishing a branch of my business at Charlottsville. As my business has not led me to an acquaintance with the character of this section of the state, I am, of course, totally unable to judge what would be the chance of success in such an enterprize. Will you, Sir, have the goodness to give me your opinion on the subject. If it shall suit your  inclination and convenience, please to say what you think would be the chance of support from the adjacent country, and what from the College: for, without the patronage of the College I apprehend the undertaking would be futile.
          If I do effect an establishment here I shall endeavour so to conduct it as to merit success at least.
          I shall be much gratified, Sir, at hearing from you at your convenience; and if you shall think proper to give me a part of your orders, I am sure I shall execute them to your satisfaction. I will guarantee the safe delivery of in Charlottsville, of any think thing you may order; and will cheerfully attend, as heretofore, to any thing directed to my care.
          
            Very Respectfully,
            Sir, Your Obt. Svt.
            Wm F. Gray
          
        